DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 04/25/2019, and 02/22/2021 have been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Young (Reg # 37,970) on 12/15/2021.  The examiner’s amendment incorporates allowable matter of claims 2, 6 and 11, and cancels claims 2, 6 and 11.
In claim 1, please replace as follows: 
“A coil component comprising:
a first core having a mounting surface and a coil placing surface positioned opposite to the mounting surface;
a lower coil placed on the coil placing surface such that a coil axis of the lower coil extends substantially perpendicular to the coil placing surface, the lower coil having one end drawn to a first area of the mounting surface and other end drawn to a second area of the mounting surface; and

wherein the lower coil is greater in a coil diameter than the upper coil,
wherein the first and second areas are arranged in a first direction substantially perpendicular to the coil axis,
wherein the third and fourth areas are arranged in the first direction,
wherein the first and third areas are arranged in a second direction substantially perpendicular to the coil axis and first direction,
wherein the second and fourth areas are arranged in the second direction,
wherein a winding direction from the one end of the lower coil to the other end of the lower coil as viewed in a coil axis direction is the same as a winding direction from the one end of the upper coil to the other end of the upper coil as viewed in the coil axis direction, and
wherein a number of turns of the lower coil is larger by less than one turn than a number of turns of the upper coil.”  
In claim 3, please replace as follows: 
“The coil component as claimed in claim 1, further comprising a second core disposed through inner diameter areas of the lower and upper coils,
wherein the second core has a lower section surrounded by the lower coil and an upper section surrounded by the upper coil, and
wherein the upper section is greater in a diameter than the lower section”.
In claim 5, please replace as follows: 

a magnetic core having first and second sections arranged in a first direction;
a first coil wound around the first section of the magnetic core; and
a second coil wound around the second section of the magnetic core,
wherein diameters of the first and second sections perpendicular to the first direction are different from each other, 
wherein inner diameters of the first and second coils perpendicular to the first direction are different from each other, 
wherein the diameter of the first section is smaller than the diameter of the second section, and
wherein the inner diameter of the first coil is greater than the inner diameter of the second coil.”
In claim 7, please replace as follows: 
“The coil component as claimed in claim 5, further comprising:
another magnetic core arranged such that the first section of the magnetic core is located between the second section of the magnetic core and the another magnetic core;
a first terminal electrode connected to one end of the first coil;
a second terminal electrode connected to other end of the first coil;
a third terminal electrode connected to one end of the second coil; and
a fourth terminal electrode connected to other end of the second coil”.
In claim 9, please replace as follows: 
turns of the first coil is greater than the number of turns of the second coil”.
In claim 10, please replace as follows: 
“A coil component comprising:
a magnetic core having first and second sections arranged in a first direction;
a first coil wound around the first section of the magnetic core; and
a second coil wound around the second section of the magnetic core,
wherein numbers of turns of the first and second coils are different from each other, and
wherein inner diameters of the first and second coils perpendicular to the first direction are different from each other,
wherein the number of turns of the first coil is greater than the number of turns of the second coil, and
wherein the inner diameter of the first coil is greater than the inner diameter of the second coil.”
Cancel claims 2, 6 and 11.
Allowable Subject Matter
Claims 1, 3-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil component comprising:
a first core having a mounting surface and a coil placing surface positioned opposite to the mounting surface;

an upper coil substantially coaxially stacked on the lower coil, the upper coil having one end drawn to a third area of the mounting surface and other end drawn to a fourth area of the mounting surface,
wherein the lower coil is greater in a coil diameter than the upper coil,
wherein the first and second areas are arranged in a first direction substantially perpendicular to the coil axis,
wherein the third and fourth areas are arranged in the first direction,
wherein the first and third areas are arranged in a second direction substantially perpendicular to the coil axis and first direction,
wherein the second and fourth areas are arranged in the second direction,
wherein a winding direction from the one end of the lower coil to the other end of the lower coil as viewed in a coil axis direction is the same as a winding direction from the one end of the upper coil to the other end of the upper coil as viewed in the coil axis direction, and
wherein a number of turns of the lower coil is larger by less than one turn than a number of turns of the upper coil.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 3 and 4 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 5 recites, a coil component comprising:
a magnetic core having first and second sections arranged in a first direction;
a first coil wound around the first section of the magnetic core; and
a second coil wound around the second section of the magnetic core,
wherein diameters of the first and second sections perpendicular to the first direction are different from each other, 
wherein inner diameters of the first and second coils perpendicular to the first direction are different from each other, 
wherein the diameter of the first section is smaller than the diameter of the second section, and
wherein the inner diameter of the first coil is greater than the inner diameter of the second coil.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 7-9 are allowed because each claim is directly or indirectly dependent of independent Claim 5.
Claim 10 recites, a coil component comprising:
a magnetic core having first and second sections arranged in a first direction;
a first coil wound around the first section of the magnetic core; and

wherein numbers of turns of the first and second coils are different from each other, and
wherein inner diameters of the first and second coils perpendicular to the first direction are different from each other,
wherein the number of turns of the first coil is greater than the number of turns of the second coil, and
wherein the inner diameter of the first coil is greater than the inner diameter of the second coil.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
12/18/2021

/MANG TIN BIK LIAN/            Primary Examiner, Art Unit 2837